Citation Nr: 1703238	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a bilateral leg condition, to include as secondary to the Veteran's service connected thoracic vertebral fracture, t-6, old with thoracic kyphoscoliosis and thoracic spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1984 to December 1987.

This matter comes before the Board of Veterans Appeals' (Board) from the October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran appeared at a March 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Accordingly, the Veteran's appeal as to service connection for a bilateral leg disability has been expanded to include entitlement under the theory of secondary service connection, and has been characterized as stated on the title page.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).

During the Veteran's December 2014 VA Examination, the examiner stated that the Veteran has a non-service connected lumbar spine condition with leg radiculopathy.  The examiner did not further elaborate and provide an opinion regarding secondary service connection.  Subsequently, in January 2015, the Veteran was granted service connection for a thoracic vertebral fracture, t-6, old with thoracic kyphoscoliosis and thoracic spondylosis.  Thereby, on remand, an opinion must be obtained regarding secondary service connection as the Veteran is now service connected for spine disability.

Accordingly, the case is REMANDED for the following action:

1. Forward a copy of the record and this Remand to the VA examiner who conducted the December 2014 VA Back (Thoracolumbar Spine) examination or, if that examiner is not available, to another qualified VA medical professional for an addendum opinion. Additional in-person examination of the Veteran is left to the discretion of the examiner selected. 

2. After reviewing the record, the examiner is asked to address the following for each identified leg disability: 

a) Identify all left, right, or bilateral leg disabilities that the Veteran has, including but not limited to, radiculopathy.

b) Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed leg disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

c) Is it at least as likely as not (50 percent or greater probability) that any diagnosed leg disability was caused by the Veteran's service connected thoracic vertebral fracture, t-6, old with thoracic kyphoscoliosis and thoracic spondylosis?

d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed leg disability was chronically worsened (aggravated) by the Veteran's service connected thoracic vertebral fracture, t-6, old with thoracic kyphoscoliosis and thoracic spondylosis?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The VA examiner should indicate that the claims file was reviewed. A complete rationale should be provided for all opinions given.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  

3. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

5. Then, the RO should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

